DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2017-184834, submitted under 35 
U.S.C. § 119 (a)-(d), were received on September 19, 2019 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed December 5, 2019, May 7, 2020 and September 8, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. U.S. Pub. 2013/0143129.
With respect to claim 1, Okamoto teaches a non-aqueous electrolyte for a lithium ion secondary battery (lithium secondary battery; [0003]), comprising a carboxylic acid ester (formula 5’; [0105]) of halide ion other than fluoride ion (R9’ and R10’ of 1 to 12 carbons of a haloalkyl group; [0105]).  

    PNG
    media_image1.png
    100
    199
    media_image1.png
    Greyscale

With respect to claim 2, further comprising a halogenated cyclic carbonate represented by the following chemical formula (1) (where X1 and X2 represent halogen excluding fluorine or hydrogen, provided that one of X1 and X2 is halogen excluding fluorine).  See the following cyclic carbonate of Okamoto, where R3 and R4 are halogen atoms or haloalkyl groups having 1 to 12 carbons. See [0105] and formula 3 as follows: 

    PNG
    media_image2.png
    184
    133
    media_image2.png
    Greyscale


With respect to claim 4, the carboxylic acid ester is represented by the following chemical formula (2) (where R1 and R2 each represents a linear or branched alkyl group or a substituted alkyl group having 1 to 4 carbon atoms, and a total number of carbon 1 and R2 is 5 or less).  Okamoto teaches R9’ and R10’ of 1 to 12 carbons of a haloalkyl group; [0105] with the formula as follows:

    PNG
    media_image1.png
    100
    199
    media_image1.png
    Greyscale

With respect to claim 5, the carboxylic acid ester is propionic acid ester or acetic acid ester (the electrolyte includes acetic acid; [0184]).  With respect to claim 6, the halide ion other than the fluoride ion is a chloride ion (R9’ and R10’ of 1 to 12 carbons of a haloalkyl group; [0105]; halogens include chloride).   With respect to claim 7,  lithium ion secondary battery comprising: a positive electrode [0212]; a negative electrode [0212]; a separator positioned between the positive electrode and the negative electrode [0212; and the non-aqueous electrolyte for the lithium ion secondary battery [0212]  
Although Okamoto teaches electrolyte molar concentration of 0.7 to 1.5mol/L   does not expressly 2.0x10-6 to 3.0x10-3 mol/L of halide ion other than fluoride ion  (claim 1); the electrolyte comprises 1.0x10-6 to 3.0x10-3 mol/L of the halogenated cyclic carbonate (claim 3).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the halide ion in an amount of 2.0x10-6 to 3.0x10-3 mol/L in the electrolyte of Okamota, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. U.S. Pub. 2013/0143129 in view of Siu 2019/0273257.
	Okamoto teaches a non-aqueous electrolyte and lithium secondary battery as described in the rejection recited hereinabove, including lithium metal oxides. See paragraph [0239].
	However, Okamoto does not teach that the positive electrode comprises a lithium vanadium compound (claim 8); the lithium vanadium compound is LiVOPO4 (claim 9). 
	Siu teaches that it is well known in the art to employ positive electrodes including a lithium vanadium compound ([0061]; claim 8); the lithium vanadium compound is LiVOPO4 ([0061]; claim 9), wherein the material reversibly intercalates two Li-ions to reach the full theoretical capacity at least 50 cycles with a coulombic efficiency of 98%.  See the Abstract. 
	Okamoto and Siu are analogous art from the same field of endeavor, namely fabricating electrodes and electrolytes for lithium secondary batteries. 
4 of Siu, as the positive electrode of Okamoto, in so that the l material reversibly intercalates two Li-ions to reach the full theoretical capacity at least 50 cycles with a coulombic efficiency of 98%, as taught by Siu. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722